Citation Nr: 1609038	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  01-08 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for status post healed fracture of the left pubis and ischium with left hip arthritis, rated noncompensable prior to May 28, 2009 and 10 percent disabling since that date.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1964.

These matters initially came before the Board of Veterans' Appeals (Board) from March 2001 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the March 2001 decision, the RO denied entitlement to a compensable rating for status post healed fracture of the left pubis and ischium.  In the April 2009 decision, the RO denied entitlement to a TDIU.

The Veteran testified before the undersigned at an April 2004 videoconference hearing at the RO.  A transcript of the hearing has been associated with the file.

In October 2004, the Board denied the claim for an increased rating for status post healed fracture of the left pubis and ischium.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In an October 2007 memorandum decision, the Court set aside the Board's October 2004 decision, in part, and remanded the case for readjudication in compliance with directives specified in the Court's decision.

The Board remanded the issue of entitlement to an increased rating for status post healed fracture of the left pubis and ischium in May 2008 for further development in compliance with the Court's decision.

In August 2009, the Board again denied the claim for an increased rating for status post healed fracture of the left pubis and ischium.  The Veteran appealed the Board's decision to the Court.
In March 2010, the Court set aside the Board's August 2009 decision and remanded the case for readjudication in compliance with directives specified in a February 2010 Joint Motion filed by counsel for the Veteran and VA.

The RO granted an increased (10 percent) rating for status post healed fracture of the left pubis and ischium with left hip arthritis, effective from May 28, 2009, by way of a September 2010 rating decision.  The 10 percent rating was granted on the basis of left hip arthritis with painful or limited motion.

In April 2011 and June 2012, the Board remanded the increased rating and TDIU issues on appeal for further development.

In February 2016, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2015).  38 U.S.C.A. § 7107 (a)(2)  (West 2014).

The Veteran had also perfected an appeal with regard to a claim of service connection for a psychiatric disability, and the Board had remanded this issue in June 2012 for further development.  In January 2013, the RO granted service connection for major depressive disorder, and thereby resolved the appeal as to that issue.

The issues of entitlement to an increased rating for status post healed fracture of the left pubis and ischium with left hip arthritis since October 31, 2012 and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to February 5, 2007, the Veteran did not experience any left hip arthritis with limitation of hip motion and his status post healed fracture of the left pubis and ischium was manifested by subjective hip pain; his back disability and its associated symptoms were not related to the service-connected status post healed fracture of the left pubis and ischium.

2.  From February 5, 2007 through October 30, 2012, status post healed fracture of the left pubis and ischium with left hip arthritis resulted in limitation of hip flexion to at most 50 degrees and limitation of hip extension to at most 0 degrees; there was no limitation of abduction such that motion was lost beyond 10 degrees; there was no additional loss of hip motion due to such factors as pain, weakness, incoordination, lack of endurance, fatigability, or flare ups; there was no hip ankylosis, flail joint, false joint, or nonunion or malunion of the femur and the Veteran's back disability and its associated symptoms were not related to his service-connected status post healed fracture of the left pubis and ischium with left hip arthritis.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for status post healed fracture of the left pubis and ischium with left hip arthritis, prior to July 5, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5250-5255 (2015), 5294, 5295 (2001).

2.  The criteria for a 10 percent rating, but no more, for status post healed fracture of the left pubis and ischium with left hip arthritis, from July 5, 2007 through October 30, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5251-5252.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a May 2007 letter, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating for status post healed fracture of the left pubis and ischium with left hip arthritis.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the May 2007 letter.  

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The May 2007 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The May 2007 letter also stated that the Veteran could submit statements from individuals who could describe the manner in which his disability had worsened.

The May 2007 letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign an evaluation rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.  

There was a timing deficiency in that the May 2007 letter were sent after the initial adjudication of the Veteran's increased rating claim.  This timing deficiency was cured by readjudication of the claim in an October 2008 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duty to notify has been satisfied in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2015) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488   (2010) (per curiam).

At the Veteran's April 2004 hearing, the undersigned identified the issues on appeal (including entitlement to an increased rating for status post healed fracture of the left pubis and ischium).  The issue of entitlement to a TDIU was not on appeal at the time of the hearing.  The undersigned also asked the Veteran about the symptoms and history of his status post healed fracture of the left pubis and ischium.  Also, the Veteran provided testimony as to the symptoms and history of his disability and the treatment received for the disability and he has submitted additional relevant evidence during the claim period.  Thus, he has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, all pertinent service personnel records, and all of the identified relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected status post healed fracture of the left pubis and ischium with left hip arthritis and the reports of these examinations are adequate for the purposes of rating his disability during the period prior to October 31, 2012.  The Board is remanding the issue of entitlement to an increased rating for status post healed fracture of the left pubis and ischium with left hip arthritis during the period since October 31, 2012 in order to afford the Veteran a new VA examination to assess the current severity of the disability.

In its May 2008, April 2011, and June 2012 remands, the Board instructed the AOJ to, among other things, provide the Veteran with proper notice pertaining to his increased rating claim pursuant to the VCAA and afford him VA examinations to assess the severity of his status post healed fracture of the left pubis and ischium.  The Veteran was provided adequate notice as to the information and evidence necessary to substantiate his increased rating claim pursuant to the VCAA by way of a May 2008 letter.  Also, VA examinations were conducted in September 2008, August 2010, October 2011, and October 2012 to assess the severity of the service-connected status post healed fracture of the left pubis and ischium.  These examinations were thorough and contained all pertinent findings necessary to rate the Veteran's disability during the period prior to October 31, 2012

Thus, with respect to the claim for an increased rating for status post healed fracture of the left pubis and ischium with left hip arthritis, the AOJ substantially complied with all of the Board's relevant May 2008, April 2011, and June 2012 remand instructions.  VA has no further duty to attempt to obtain any additional records, conduct additional examinations, or obtain additional opinions with respect to the claim for an increased rating for status post healed fracture of the left pubis and ischium with left hip arthritis during the period prior to October 31, 2012.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's status post healed fracture of the left pubis and ischium with left hip arthritis is rated under 38 C.F.R. § 4.71a, DCs 5299-5255.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2015).  Here, the use of DCs 5299-5255 reflects that there is no diagnostic code specifically applicable to the Veteran's service-connected status post healed fracture of the left pubis and ischium with left hip arthritis, and that this disability has been rated by analogy to impairment of the femur under DC 5255.  See 38 C.F.R. § 4.20  (allowing for rating of unlisted condition by analogy to closely related disease or injury).

Under DC 5255, the following ratings apply: a 10 percent disability rating is warranted for malunion of the femur with slight knee or hip disability; a 20 percent disability rating is warranted for malunion of the femur with moderate knee or hip disability; a 30 percent disability rating is warranted for malunion of the femur with marked knee or hip disability; a 60 percent disability rating is warranted for fracture of the surgical neck of the femur with false joint or fracture of the shaft or anatomical neck of the femur with nonunion of the femur without loose motion and with weightbearing preserved with aid of brace; and an 80 percent disability rating is warranted for fracture of the shaft or anatomical neck of the femur with nonunion and with loose motion (spiral or oblique fracture).  38 C.F.R. § 4.71a, DC 5255.

Under DCs 5003 and 5010, degenerative/traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DCs 5003, 5010.

Under DC 5252, the following ratings apply to limitation of flexion of the thigh: a 10 percent rating is warranted when it is limited to 45 degrees; a 20 percent rating is warranted when it is limited to 30 degrees; a 30 percent rating is warranted when it is limited to 20 degrees; and a 40 percent rating is warranted when it is limited to 10 degrees.  38 C.F.R. § 4.71a , DC 5252.

Also, DC 5253 provides a 10 percent disability rating where there is limitation of adduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees.  A 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, DC 5253.

For rating purposes, normal ranges of hip motion are 0 to 125 degrees of flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II (2015).

During the claim period in this case, the criteria for rating spine disabilities were amended twice, effective September 23, 2002, and September 26, 2003.  VA's General Counsel  has held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran.  If the application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2014).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation. VAOPGCPREC 3-2000 (April 10, 2000).

A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327   (Fed. Cir. 2003).

The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has created a three-part test to determine whether a new law has prohibited retroactive effects: (1) "the nature and extent of the change of the law"; (2) "the degree of connection between the operation of the new rule and a relevant past event"; and (3) "familiar considerations of fair notice, reasonable reliance, and settled expectations."  Princess Cruises  v. United States, 397 F.3d 1358 (Fed. Cir. 2005). If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation. Rodriguez v. Peake, 511 F.3d 1147   (Fed. Cir. 2008).

Prior to September 23, 2002, intervertebral disc syndrome (IVDS) was rated as follows: a 10 percent rating was warranted for mild IVDS; a 20 percent rating was warranted for moderate symptoms with recurring attacks; a 40 percent rating was warranted for severe symptoms, recurring attacks with intermittent relief; and a 60 percent rating was warranted for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  38 C.F.R. § 4.71a , DC 5293 (2001) (old IVDS criteria).

Effective September 23, 2002, IVDS (preoperatively or postoperatively) was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  38 C.F.R. § 4.71a , DC 5293 (effective September 23, 2002) (interim IVDS criteria).  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly, or nearly so.  DC 5293, Note (1).  Note (2) to DC 5293 provides that when evaluating on the basis of chronic manifestations; evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

The criteria for rating IVDS were again revised effective September 26, 2003. This change required it be evaluated under a new general formula for rating diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a , DC 5243 (effective September 26, 2003) (new IVDS criteria).

Under both the interim and new criteria for rating IVDS, the following ratings apply: a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a , DCs 5243, 5293 (2015).
For purposes of evaluations under both the interim and new criteria, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Under DC 5294, sacro-iliac injury and weakness is to be rated as analogous to lumbosacral strain under Diagnostic Code 5295.  Under DC 5295, a lumbosacral strain is rated as follows: a noncompensable evaluation is warranted for sacroiliac injury and weakness with slight subjective symptoms only; a 10 percent rating is warranted for a lumbosacral strain with characteristic pain on motion; a 20 percent rating is warranted if there is muscle spasm on extreme forward bending and unilateral loss of lateral spinal motion in a standing position; and a 40 percent rating is warranted for a severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a , DC 5295 (2001).

Under the new criteria for rating thoracolumbar spinal disabilities, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the entire thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5237 (effective September 26, 2003).

In the present case, a February 2001 VA examination report reflects that the Veteran did not express any complaints of pain or symptoms relative to his symphusis pubis or pelvis.  He reported a dull aching pain across his lumbosacral spine which was constant, well localized, and usually precipitated by washing his car and then attempting to rise after squatting or kneeling.  There was also back stiffness.  He experienced some numbness and tingling in the anterior aspect of the right thigh after standing for longer than 15 minutes at a time, but these symptoms were immediately resolved by sitting down.  There was no true history of any radicular symptoms in either lower extremity.  The Veteran used medications for relief of his back symptoms.  He had never tried using heat or ice on his back.  There was no history of any bladder or bowel incontinence.

Examination revealed that the Veteran did not appear to be in any acute or chronic distress.  He walked with a normal gait and could walk on his heels and toes without difficulty.  His spine was straight and his pelvis and shoulders were leveled.  There was absolutely no tenderness over his symphysis pubis or his left pubic rami, there was no tenderness about his lumbosacral spine, and there was no evidence of any muscle spasm.  There was flattening of the usual lordotic curve in the lumbar area and when the Veteran attempted to forward flex (he could only do so to 90 degrees).  The rest of the motions above his lumbosacral spine were approximately 90 percent normal.  His sciatic stretch test and Patrick's test were normal, his reflexes, sensation, and circulation were all intact throughout both lower extremities, and there was no evidence of any muscle atrophy in either lower extremity.  X-rays of the hips revealed no osseous abnormalities, recent/old fractures, or dislocation involving any of the bones of the pelvis (including the left pubic rami).  The sacroiliac and hip joints appeared to be intact.  The Veteran was diagnosed as having an old healed fracture of the left pubic ramus (station of sequelae) and early degenerative changes of the lumbosacral spine.

The Veteran reported during the April 2004 hearing that he experienced bilateral leg pain and numbness.  The pain was approximately 8/10 in intensity, he was unable to stand for prolonged periods due to pain, and he walked slowly due to pain.  He also experienced hip and back pain and was unable to distinguish this pain.

An examination report from Shands Jacksonville dated on February 5, 2007 includes a report of pain in the left hip and at the left side of the lumbar spine region adjacent to the lumbar L3-4, L4-5, and L5-S1 vertebrae.  The pain in that region regularly ran into the side of the Veteran's hips and down the front of his thighs to the level of his knees, with the left side being greater than the right.  There was also a burning sensation in the front of his thighs.  The symptoms increased with prolonged standing or walking and somewhat decreased with weightbearing.  He used a cane in his right hand to help decrease the amount of stress on his left side and used medications.  There was also weakness in his legs, but he did not experience any giving way to the extent of falling.  There was no groin numbness.

Examination revealed that the Veteran's left iliac crease was high compared to the right.  Hip clearing testing of medial and lateral rotation for provocation of hip or groin pain was negative.  X-rays of the left hip and pelvis revealed a healed ischium fracture, mild hip osteoarthritis with minimal loss of the joint space, and sclerosing of the articular surfaces.  There was no evidence of any fracture.  Diagnoses of degenerative disk disease of the lumbar spine with apparent radiculopathy and moderate degenerative joint disease of the hips were provided.  The physician who conducted the February 2007 examination noted that the majority of the Veteran's symptoms were believed to have been coming from his lumbar spine.

The report of a VA examination dated in October 2007 indicates that the Veteran reportedly experienced worsening left hip pain, stiffness, and weakness.  There was no deformity, giving way, instability, episodes of dislocation or subluxation, locking episodes, effusion, flare ups, or inflammation.  The left hip disability did not affect motion of one or more joints and there was no history of any hospitalization or surgery.  The Veteran used medications to treat the pain, frequently used a cane for support of his left hip, was unable to stand for more than a few minutes, and was unable to walk more than 1-2 blocks at a time.  

Examination revealed that the Veteran had an antalgic gait, but that there was no evidence of abnormal weight bearing.  The ranges of left hip motion were recorded as being flexion to 90 degrees with pain at 80 degrees, extension to 20 degrees with pain at 15 degrees, abduction to 25 degrees with pain at 20 degrees, adduction to 20 degrees with pain at 15 degrees, internal rotation to 30 degrees with pain at 20 degrees, and external rotation to 40 degrees with pain at 30 degrees.  The Veteran was able to cross his legs and toe out greater than 15 degrees and there was no additional loss of motion on repetitive use.  There was no loss of a bone or part of a bone, inflammatory arthritis, or joint ankylosis.  Overall, there was tenderness and painful movement associated with the left hip.  Left hip x-rays were not conducted at the time of the October 2007 examination and the examination report only references the results of the February 2001 x-rays.  

The Veteran was diagnosed as having residuals of a fractured left pubis and ischium and a left hip strain.  This disability had significant occupational effects in that it resulted in decreased mobility, problems with lifting and carrying, lack of stamina, and pain.  The disability also had mild to severe effects on activities of daily living.  The physician who conducted the October 2007 examination explained that there was no objective evidence of arthritic change at the left hip upon review of the 2001 pelvis x-ray.  Repeat imaging was not necessary because it would not change this conclusion.

VA treatment records dated from October 2007 to August 2008 include reports of increased left hip pain which was 8/10 in intensity, decreased range of left hip motion, and an inability to cross the left leg over the right knee.  The Veteran took medications to treat his symptoms.  Examinations revealed that he had a normal gait, but that the ranges of left hip flexion, abduction, and external and internal rotation were all limited by pain.  Diagnoses of hip pain and degenerative joint disease of the left hip were provided.

The Veteran reported during VA spine and hip examinations conducted in September 2008 that he experienced progressively worsening left hip symptoms, including deformity, giving way, instability, pain, stiffness, weakness, popping, warmth, redness, monthly episodes of dislocation or subluxation, and monthly episodes of locking.  There was no effusion or flare ups and the disability did not affect motion of one or more joints.  The Veteran was unable to dance and function socially as a result of the symptoms, medications provided temporary relief of symptoms, and he occasionally used a cane when traveling outside of his home.  He was able to walk without the cane.  He was unable to stand for more than a few minutes and was unable to walk more than a few yards at a time.

Examinations revealed that the Veteran had an antalgic gait.  The ranges of left hip motion were recorded as being flexion to 90 degrees with pain at 90 degrees, extension to 30 degrees with pain at 30 degrees, abduction to 35 degrees with pain at 35 degrees, adduction to 20 degrees with pain at 20 degrees, internal rotation to 50 degrees with pain at 50 degrees, and external rotation to 20 degrees with pain at 20 degrees.  The Veteran was able to cross his legs and toe out greater than 15 degrees.  He was unable to perform repetitive use testing for all ranges of motion due to pain and the examiner who conducted the examinations indicated that the Veteran displayed poor effort during the examination.  There was no inflammatory arthritis or joint ankylosis and muscle strength associated with left hip flexion was normal (5/5).  

Overall, there was painful left hip movement.  There was sensory loss in a stocking distribution (not in a dermatomal distribution) in the lower extremities which was potentially due to diabetic neuropathy.  X-rays of the left hip conducted in October 2007 revealed osteoarthritic changes of the left acetabulum and greater tronchanter of the proximal femur.  The left hip was otherwise normal, there were no fractures or dislocations, and the soft tissues were unremarkable.  The Veteran was diagnosed as having degenerative disc disease of the lumbosacral spine and degenerative joint disease of the left hip.  The left hip disability had significant occupational effects in that it resulted in decreased concentration, decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength, and lower extremity pain.  The disability also had mild to severe effects on some activities of daily living and prevented some such activities.

The physician who conducted the September 2008 VA examinations stated that the limitation of range of motion of the spine was likely due to the degenerative joint disease of the hip which was known to cause limitation of range of motion.  The examiner also opined, however, that the Veteran's limitation of spinal motion was not likely ("less likely as not") due to or a result of his service-connected status post fracture of the left pubis and ischium and that the limitation of spinal motion was likely due to degenerative disc disease of the lumbosacral spine.  She reasoned that there were no complaints attributable to the lumbosacral spine until 1991 per Dr. Semegon, which was 30 years after the Veteran's fracture of the left pubis and ischium.  X-rays conducted in 2001 revealed that the fracture had healed with no imaging residual.  Medical literature provided no evidence that pubis and ischium fractures are complicated in the short or long term by limitation of motion of the spine or degenerative joint disease of the spine.

A September 2009 VA primary care treatment note and a June 2010 VA preventive medicine note include reports of chronic hip pain was which 8-9/10 in intensity prior to medication use and 5/10 in intensity after medication use, was aching/dull in nature, was worse with activity, and interfered with sleep and physical activity.  The Veteran used a cane for ambulation and examinations revealed decreased range of left hip motion and local tenderness over the trochanteric knob on the left laterally (where there was marked tenderness to palpation).  Diagnoses of degenerative joint disease and trochanteric bursitis of the left hip were provided.

An August 2010 VA examination report reflects that the Veteran reported that he experienced progressively worsening left hip pain.  The pain was constant, was isolated to his groin and over the greater trochanter, was worse with weightbearing, and was moderate to severe in intensity.  He also experienced significant left hip stiffness and weakness.  There were no hospitalizations, surgeries, or flare ups and there was no instability, inflammatory arthritis, or prosthesis.  Medications provided mild to moderate relief of symptoms and the Veteran had to use a cane for ambulation almost all the time, but he did not use any other corrective shoes, ambulatory aids, assistive devices, or braces.  His activities of daily living were universally affected with any type of weightbearing activity.

Examination of the left hip revealed that there was no focal spasm, weakness, or fatigue.  There was focal tenderness over the greater trochanter, the Veteran had a severely antalgic and shuffled gait pattern favoring his right lower extremity, he was unable to stand without a cane, and his walking was remarkably slow.  There was no abnormal shoe wear pattern.   The ranges of motion of the left hip were recorded as being flexion to 50 degrees with pain throughout the arc, extension to 20 degrees with pain throughout the arc, adduction to 20 degrees with pain at 10 degrees, abduction to 35 degrees with pain at 25 degrees, external rotation to 40 degrees with pain at 20 degrees, and internal rotation to 20 degrees with pain at 20 degrees.  Repetitive use testing was conducted and there was no limitation due to painful motion, fatigue, weakness, or incoordination and the range of motion and pain values remained unchanged.  The Veteran was not experiencing a flare up and the examiner indicated that it would be speculation to report the extent of any limitation during a flare up.  The Veteran was diagnosed as having left hip osteoarthritis.

The report of a VA hip examination dated in October 2011 includes a report of left hip pain.  There were no flare ups of left hip symptoms.  The ranges of left hip motion were recorded as being flexion to 110 degrees with pain beginning at that point and extension to 0 degrees with no objective evidence of painful motion.  Abduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran could not cross his legs, and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  He was not able to perform repetitive use testing because he stated that "it hurt too much."  There was functional loss and/or functional impairment of the left hip and thigh in terms of less movement than normal and pain on movement, but there was no weakened movement, excess fatigability, or incoordination.  

Moreover, there was localized tenderness or pain to palpation for the joints/soft tissue of the left hip.  Muscle strength associated with left hip flexion, abduction, and extension was normal (5/5), there was no hip ankylosis, malunion or nonunion of the femur, flail hip joint, or leg length discrepancy, and the Veteran had not undergone any total hip joint replacement.  There were no scars associated with the left hip disability and there were no other pertinent physical findings, complications, conditions, signs, or symptoms related to the disability.  The Veteran did not use any assistive devices as a normal mode of locomotion and there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  Imaging studies of the left hip revealed degenerative/traumatic arthritis, but there were no fractures or other bony abnormalities and the joint spaces were well maintained.

The examiner who conducted an October 2011 VA back examination opined that it was not likely ("less likely as not") that the Veteran's degenerative disc disease of the lumbar spine was aggravated by, caused by, or due to his fracture of the left superior pubic ramus which occurred 40 years in the past.  Rather, the spinal disability was more likely due to the effects of aging.  The examiner explained that a review of medical literature revealed that spondylosis or degenerative arthritis affecting the spine was the most common cause of lumbar spinal stenosis and typically affected individuals over the age of 60.  Progressive disc degeneration can lead to disc protrusion and/or loss of disc height with attendant loading of the posterior elements of the spine, including the facet joints.  Facet joint arthropathy and osteophyte formation follow, along with hypertrophy of the ligamentum flavum.  Degenerative disc disease is not really a disease, but rather a term used to describe the normal changes in spinal discs with age.  Spinal discs are soft, compressible discs that separate the interlocking bones (vertebrae) that make up the spine.  The discs act as shock absorbers for the spine, allowing it to flex, bend, and twist.  Degenerative disc disease can take place throughout the spine, but it most often occurs in the discs in the lower back (lumbar region) and the neck (cervical region).  With age, the spinal discs break down, or degenerate, which may result in degenerative disc disease in some people.

Medical records dated from September to October 2012 include reports of left hip pain which was constant, localized, throbbing/stabbing/burning in nature, aggravated by activity, and relieved by rest.  Examinations revealed occasional tenderness to the left hip greater trochanteric bursa.  Pelvic compression roll testing was negative and there was no tenderness to the sacroiliac joints.  Muscle strength associated with hip motions was normal (5/5).  The Veteran received left hip injections and diagnoses of left hip pain, degenerative joint disease, and left hip greater trochanteric bursitis were provided.
The Veteran reported during a VA examination dated on October 30, 2012 that he did not experience any flare ups of left hip symptoms.  The ranges of left hip motions were recorded as being flexion to 110 degrees with pain at that point and extension to greater than 5 degrees with no objective evidence of painful motion.  Abduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran could not cross his legs, and rotation was not limited such that he could not toe-out more than 15 degrees.  The ranges of motion remained the same following repetitive motion.  There was no additional limitation in the range of motion of the hip and thigh following repetitive use testing and there was functional loss and/or functional impairment of the hip and thigh in terms of less movement than normal and pain on movement.  There was no weakened movement, excess fatigability, or incoordination.  

Furthermore, there was localized tenderness or pain to palpation for joints/soft tissues of the left hip, but muscle strength associated with hip flexion, abduction, and extension was normal (5/5) and there was no hip ankylosis, malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The Veteran had not undergone a total hip joint replacement or any other hip surgery, there were no scars associated with the left hip disability, and there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  He did not use any assistive devices as a normal mode of locomotion and there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  X-rays revealed degenerative/traumatic arthritis of the left hip and an MRI revealed a small focus of increased fluid signal within the anterior-superior labral acetabular bone interface which may have represented an acetabular labral tear.  There was no evidence of any fracture, dislocation, or other acute pathology.  The Veteran was diagnosed as having degenerative joint disease of the left hip and a healed fracture of the left ischium.

Initially, the Board notes that the Veteran has contended that he has a back disability and back symptoms which are related to his service-connected status post healed fracture of the left pubis and ischium with left hip arthritis.  The Veteran has been diagnosed as having degenerative disc disease of the lumbosacral spine with possible lumbar radiculopathy.  Although the examiner who conducted the September 2008 VA examination appeared to initially indicate that the limitation of range of motion of the Veteran's spine was likely due to the degenerative joint disease of the hip which was known to cause limitation of range of motion, this opinion was not accompanied by a specific rationale and the examiner subsequently clarified that the limitation of spinal motion was not likely ("less likely as not") due to or a result of the Veteran's service-connected status post fracture of the left pubis and ischium and that the limitation of spinal motion was likely due to degenerative disc disease of the lumbosacral spine.  In addition, the examiner who conducted the October 2011 VA back examination opined that it was not likely ("less likely as not") that the Veteran's degenerative disc disease of the lumbar spine was aggravated by, caused by, or due to his fracture of the left superior pubic ramus which occurred 40 years in the past.  

The September 2008 and October 2011 opinions that the Veteran's limitation of spinal motion is due to degenerative disc disease of the lumbosacral spine and that the back disability is not caused or aggravated by his service-connected status post healed fracture of the left pubis and ischium with left hip arthritis were both based upon examinations of the Veteran and a review of medical literature and the Veteran's medical records and reported history.  They are also accompanied by specific rationales that are not inconsistent with the evidence of record.  Thus, these opinions are adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The Veteran has expressed his belief that his current back disability and associated symptoms are related to his service-connected status post healed fracture of the left pubis and ischium with left hip arthritis.  However, as a lay person, he can only comment as to symptoms and immediately-observable relationships.  He lacks the expertise in this case, not involving such an immediately observable cause-and-effect relationship, to conclude that his current back disability and associated symptoms were caused or aggravated by his service-connected status post healed fracture of the left pubis and ischium with left hip arthritis, as opposed to some other cause.  Rather, it would require medical expertise to evaluate the disability, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2015).

There is no other evidence of a relationship between the Veteran's back disability/symptoms and the service-connected status post healed fracture of the left pubis and ischium with left hip arthritis and neither the Veteran nor his representative have alluded to the existence of any such evidence.  The Board specifically denied a petition to reopen a claim of service connection for residuals of a low back injury by way of a June 2012 decision.  Hence, the preponderance of the evidence indicates that the Veteran's back disability and associated symptoms are not related to his service-connected status post healed fracture of the left pubis and ischium with left hip arthritis and the Board will not consider any such back-related symptoms for purposes of assessing the severity of the status post healed fracture of the left pubis and ischium with left hip arthritis.

A. Period Prior to February 5, 2007

The above evidence reflects that during the period prior to February 5, 2007, the only symptom associated with the Veteran's status post healed fracture of the left pubis and ischium was occasional subjective left hip pain.  He did not express any complaints of pain or symptoms relative to his service-connected disability during the February 2001 examination and only reported symptoms associated with his back disability during that examination.  X-rays of the left hip were normal at the time of February 2001 examination and there was no other objective evidence of any symptoms associated with the status post healed fracture of the left pubis and ischium.  The Veteran subsequently reported left hip pain during the April 2004 hearing.

The Veteran was certainly competent to report left hip pain during the April 2004 hearing and there is no evidence to explicitly contradict his report.  Hence, his report of left hip pain during the hearing is credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337   (Fed. Cir. 2006).  Nevertheless, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell, supra.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Sowers v. McDonald, No. 14-0217 (February 12, 2016)(Section 4.59 is limited by the DC applicable to a claimant's disability, and where that DC does not provide a compensable rating, § 4.59 does not apply); Mitchell, supra; 38 C.F.R. § 4.40.  In this case, there is no evidence dated during the claim period prior to February 5, 2007 that the Veteran's left hip pain functionally limited his left hip motion to such a degree as would warrant a compensable rating under DCs 5251, 5252, or 5253. 

Also, there is no evidence of any left hip arthritis prior to February 5, 2007 and x-rays of the hip during that period were normal.  Hence, a compensable rating under DCs 5003 or 5010 on the basis of arthritis is not warranted during this period.  Also, there was no evidence of any hip ankylosis or flail joint, nonunion, false joint, or malunion of the femur at any time prior to February 5, 2007.  In sum, there is no evidence of any signs or symptoms related to the service-connected status post healed fracture of the left pubis and ischium prior to February 5, 2007 other than noncompensable hip pain.  Where the criteria for a compensable rating under a diagnostic code are not met, and the rating schedule does not provide for a 0 percent rating, a noncompensable (0 percent) rating will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31.  As there is no evidence of any objective symptomatology associated with the status post healed fracture of the left pubis and ischium prior to February 5, 2007 and the only symptom is subjective left hip pain, the Veteran's disability was manifested by no more than slight subjective symptoms.  Hence, a compensable rating for status post healed fracture of the left pubis and ischium is not warranted under any of the applicable criteria as set forth above (i.e., DCs 5003, 5010, 5294, 5295, 5250-5255).  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§  4.7, 4.31, 4.71a, DCs 5003, 5010, 5294, 5250-5255, 5295 (2001, 2015).



B. Period from February 5, 2007 through October 30, 2012

With respect to the period from February 5, 2007 through October 30, 2012, status post healed fracture of the left pubis and ischium has been manifested by x-ray evidence of left hip arthritis, hip pain, stiffness, weakness, deformity, giving way, instability, popping, warmth, redness, dislocation/subluxation, locking, tenderness, an antalgic gait, and limitation of hip motion.  In light of the x-ray evidence of left hip arthritis and painful left hip motion, the Board finds that at least a 10 percent rating under DCs 5003/5010 for status post healed fracture of the left pubis and ischium with left hip arthritis is warranted during the entire claim period since from February 5, 2007 through October 30, 2012.  Despite the fact that the examiner who conducted the October 2007 VA examination indicated that there was no x-ray evidence of left hip arthritis, the only x-rays referenced by the examiner were the February 2001 x-rays and the evidence of arthritis during the February 2007 examination at Shands Jacksonville was not acknowledged.

It is unclear when the more severe symptomatology began following the February 2001 VA examination and the earliest that it is factually ascertainable that the Veteran's disability warranted at least a 10 percent rating is February 5, 2007 (the date of the February 2007 examination at Shands Jacksonville which revealed x-ray evidence of left hip arthritis).  Hence, resolving reasonable doubt in the Veteran's favor, at least a 10 percent rating for status post healed fracture of the left pubis and ischium with left hip arthritis is awarded for the entire period from February 5, 2007 through October 30, 2012.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5003/5010.

As for whether a rating in excess of 10 percent is warranted at any time during the period from February 5, 2007 through October 30, 2012, the Veteran was able to perform hip flexion to between 50 and 110 degrees and extension to between 0 and 30 degrees.  There was no limitation of abduction such that motion was lost beyond 10 degrees and abduction was specifically measured as being to between 25 degrees and 35 degrees during the October 2007, September 2008, and August 2010 examinations. These ranges of motion, by themselves and without regard to any possible functional impairment, do not warrant a rating in excess of 10 percent under DCs 5252 or 5253 and they most closely approximate the criteria for a 10 percent rating under those diagnostic codes.  38 C.F.R. §§ 4.7, 4.71a, DCs 5252, 5253.

As for functional impairment, pain began at 80 degrees of flexion and 20 degrees of abduction during the October 2007 examination, began at 90 degrees of flexion and 35 degrees of abduction during the September 2008 examination, was present during the entire range of flexion and at 25 degrees of abduction during the August 2010 examination, and began at 110 degrees of flexion during the October 2011 and October 2012 examinations.  There was no additional limitation in the ranges of left hip motion following repetitive use testing during the October 2007, August 2010, and October 2012 examinations and the Veteran was unable to perform repetitive use testing during the September 2008 and October 2011 examinations due to pain.  

The examiners who conducted the October 2007 and September 2008 examinations did not specify the extent of any additional functional loss of the left hip due to pain, weakened movement, excess fatigability, or incoordination.  Cf. Mitchell, 25 Vet. App. at 43-4.  This deficiency was corrected in the August 2010, October 2011, and October 2012 examination reports in that the examiner who conducted the August 2010 examination noted that there were no additional limitations due to pain, fatigue, weakness, or incoordination.  Also, the examiners who conducted the October 2011 and October 2012 examinations indicated that there was only functional loss/functional impairment in terms of less movement than normal and pain on movement and pain did not begin until 110 degrees of hip flexion during the October 2011 and October 2012 examinations.  There was no functional loss/functional impairment in terms of weakened movement, excess fatigability, or incoordination.  Also, the Veteran did not report any flare ups of hip symptoms at any time from July 5, 2007 through October 30, 2012.  Thus, even taking into account the Veteran's pain and loss of function during this period, his hip symptoms did not actually or effectively result in limitation of hip function tantamount to limitation of flexion to 30 degrees or limitation of hip abduction to 10 degrees, which are the requirements for the next higher percentage rating (20 percent) on the basis of limitation of thigh motion under DCs 5252 and 5253.

Moreover, there was no evidence of any hip ankylosis, flail joint, false joint, or nonunion or malunion of the femur at any time from February 5, 2007 through October 30, 2012.  Also, as explained above, the Veteran's back disability and its associated symptoms were not related to the service-connected status post healed fracture of the left pubis and ischium with left hip arthritis.  Therefore, a rating in excess of 10 percent on the basis of any hip ankylosis, flail joint, false joint, nonunion or malunion of the femur, or back symptoms is not warranted under DCs 5250, 5254, 5255, or 5294 at any time during the period from February 5, 2007 through October 30, 2012.

In sum, the above evidence supports a finding that a 10 percent rating, but no higher, under DCs 5003/5010 is warranted for status post healed fracture of the left pubis and ischium with left hip arthritis on the basis of arthritis with noncompensable limitation of motion during the entire period from February 5, 2007 through October 30, 2012.  38 U.S.C.A. §§ 1155 , 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5003, 5250-5255, 5294 (2001, 2015).

C. Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).
	
If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal.  The symptoms associated with the Veteran's service-connected status post healed fracture of the left pubis and ischium with left hip arthritis are all contemplated by the appropriate rating criteria as set forth above.  Specifically, his symptoms of hip arthritis, pain, stiffness, weakness, deformity, giving way, instability, popping, warmth, redness, dislocation/subluxation, locking, tenderness, an antalgic gait, and limitation of hip motion are all contemplated by DCs 5003, 5010, 5251, 5252, 5253, 5294, and 5295.  As noted above, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.


ORDER

Entitlement to a compensable rating for status post healed fracture of the left pubis and ischium with left hip arthritis, prior to February 5, 2007, is denied.

Entitlement to a 10 percent rating, but no more, for status post healed fracture of the left pubis and ischium with left hip arthritis, from February 5, 2007 through October 30, 2012, is allowed, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The evidence suggests that the Veteran's service-connected status post healed fracture of the left pubis and ischium with left hip arthritis may have worsened since his last VA examination in October 2012.  For example, he reported in an October 

2014 statement that his disability continued to worsen, that he was unable to maintain his balance, and that he had been treated for falls.  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected status post healed fracture of the left pubis and ischium with left hip arthritis is triggered.

As for the claim for a TDIU, the Board recognizes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one, but is rather a determination for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon a veteran's ordinary activity.  See 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013). The record currently contains insufficient information as to whether the Veteran is unemployable due solely to his service-connected disabilities and there is evidence of potential worsening of the service-connected status post healed fracture of the left pubis and ischium with left hip arthritis.  Hence, the Board finds that the Veteran should be afforded a VA Social and Industrial Survey that provides a full description of the effects of his service-connected disabilities on his ordinary activities, to include his employability.

Furthermore, the Veteran's percentage ratings do not currently meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) (2015).  VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations, but the Board is prohibited from assigning a TDIU on this basis in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001); 38 C.F.R. § 4.16(b).  Therefore, upon remand, if the evidence reflects that the Veteran is unemployable due to service-connected disabilities and there is any period since February 2001 that he was unemployed and did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ shall refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

Also, the claim for a TDIU is inextricably intertwined with the claim for an increased rating for status post healed fracture of the left pubis and ischium with left hip arthritis during the period since October 31, 2012.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

In November 2014, the Veteran submitted a "General Release for Medical Provider Information" form (VA Form 21-4142a) for treatment at Manchester Medical Center from 2013 to 2014.  There do not appear to be any records from this facility included in the file and the AOJ has not otherwise taken any action to attempt to obtain the identified records.  Therefore, a remand is necessary to attempt to obtain these identified private treatment records.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for his healed fracture of the left pubis and ischium and a left hip disability since October 31, 2012, to include the dates of any such treatment.

The Veteran shall also specifically be asked to complete authorizations for VA to obtain all records of his treatment for his healed fracture of the left pubis and ischium and a left hip disability from Manchester Medical Center dated from October 31, 2012 through the present and from any other sufficiently identified private treatment provider from whom records have not already been obtained with respect to this period.  The AOJ shall attempt to obtain records from any private treatment provider for whom a sufficient release is received.  All efforts to obtain these records must be documented in the file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.

2.  Obtain all outstanding VA records of treatment, to specifically include:

(a)  all records  from the North Florida/South Georgia Veterans Health System dated from October 31, 2012 through the present;
(b)  all records from the VA Tennessee Valley Healthcare System dated from February 2013 through April 2013, from September 2013 through August 2014, and from March 2015 through the present; and
(c)  all such relevant records from any other sufficiently identified VA facility. 

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected status post healed fracture of the left pubis and ischium with left hip arthritis.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

All appropriate ranges of left hip motion shall be reported in degrees.  The examiner shall also specify whether and to what extent there is any additional loss of left hip motion (stated in degrees) due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner shall report whether there is any ankylosis of the left hip.  If ankylosis is present, the examiner shall report whether it is favorable or unfavorable, its severity, the angle at which the hip is held, and whether crutches are necessitated.

The examiner shall also report whether there is any flail joint of the left hip and the nature and severity of any impairment of the femur. 

The examiner must provide reasons for any opinion given.

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA Social and Industrial Survey to ascertain the impact of his service-connected disabilities (major depressive disorder; residuals of a scalp laceration; tinnitus; status post healed fracture of the left pubis and ischium with left hip arthritis; and bilateral hearing loss) on his ordinary activities, to include his employability.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall specifically answer the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (major depressive disorder; residuals of a scalp laceration; tinnitus; status post healed fracture of the left pubis and ischium with left hip arthritis; and bilateral hearing loss) would, in combination or individually and without regard to any non service-connected disabilities, be sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him?

The examiner must provide reasons for each opinion given.

5.  Thereafter, if the evidence reflects that the Veteran is unemployable due to service-connected disabilities and there is any period since February 2001 that he was unemployable and did not meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a) , the AOJ shall refer the case to VA's Director of Compensation and Pension for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

6.  If a full benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


